Citation Nr: 1511684	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar spine osteoporosis .



REPRESENTATION

Appellant represented by:	Michael Smith, Attorney



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to February 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Veteran filed a notice of disagreement with a March 2013 rating decision which denied a total disability rating based on individual unemployability (TDIU).  A statement of the case in that matter was issued in October 2013.  The record does not reflect that the appellant has perfected her appeal in the matter by submitting a substantive appeal.  Accordingly the matter of TDIU is not before the Board.


FINDING OF FACT

In a February 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that she was withdrawing her appeal in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim for a rating in excess of 40 percent for osteoporosis of the lumbar spine; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 71104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative. 38 C.F.R. § 20.204. 

In a February 2014 statement, the Veteran advised the Board that she wished to cancel her scheduled Board hearing and withdraw the claim on appeal.  Hence, there is no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


